[Cite as Ramirez v. Ramirez, 2014-Ohio-3799.]


                                      COURT OF APPEALS
                                 TUSCARAWAS COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



DEISY LOPEZ RAMIREZ                             :   JUDGES:
                                                :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                      :   Hon. Sheila G. Farmer, J.
                                                :   Hon. John W. Wise, J.
-vs-                                            :
                                                :
GEORGE L. RAMIREZ                               :   Case No. 2014 AP 02 0007
                                                :
        Defendant-Appellant                     :   OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Domestic Relations Division,
                                                    Case No. 12 TC 07 0282


JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   August 28, 2014




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOSE A. IBORRA                                      JOSEPH I. TRIPODI
2859 Aaronwood Avenue, NW                           114 East High Avenue
Massillon, OH 44646                                 New Philadelphia, OH 44663

For Tuscarawas County CSEA

ERIN ESPENSCHIED
154 Second Street, NE
New Philadelphia, OH 44663
Tuscarawas County, Case No. 2014 AP 02 0007                                            2

Farmer, J.

        {¶1}   On December 22, 2005, appellant, George Ramirez, and appellee, Deisy

Lopez de Ramirez, were married. The couple had one child together in 2010. On July

13, 2012, appellee was served with a petition for dissolution of marriage filed by

appellant in the state of Minnesota.    On same date, appellee filed a complaint for

divorce in the state of Ohio.

        {¶2}   On July 27, 2012, appellant filed a motion to dismiss, contesting the

jurisdiction of the Ohio court. A hearing before a magistrate was held on September 4,

2012.    By decision filed November 13, 2012, the magistrate found no personal

jurisdiction over appellant; therefore, all issues of divorce and property were to be

decided by the court in Minnesota. However, Ohio had jurisdiction over the child and

therefore issues pertaining to child custody, support, and companionship were to be

decided by the court in Ohio. By judgment entry filed December 4, 2012, the trial court

adopted the magistrate's decision.

        {¶3}   A hearing before a magistrate on child related issues was held on March

6, 2013. By decision filed March 14, 2013, the magistrate named appellee residential

parent and legal custodian of the child and issued child support orders. Appellant filed

objections, contesting jurisdiction. A hearing was held on May 6, 2013. By judgment

entry filed July 12, 2013, the trial court granted in part and overruled in part the

objections, finding more evidence was needed on the issue of monetary child support.

        {¶4}   An additional hearing before a magistrate was held on August 28, 2013.

By decision filed October 16, 2013, the magistrate issued orders relative to child

support. Appellant filed objections, again contesting jurisdiction. By judgment entry
Tuscarawas County, Case No. 2014 AP 02 0007                                              3


filed January 30, 2014, the trial court overruled the objections and adopted the

magistrate's decision.

      {¶5}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

      {¶6}   "AN     OHIO     DOMESTIC       RELATIONS        COURT,      NOT     HAVING

JURISDICTION OVER THE PERSON OR SUBJECT MATTER IN A DIVORCE

COMPLAINT COMMITS REVERSIBLE ERROR AND ABUSES ITS DISCRETION IN

RETAINING JURISDICTION OVER CUSTODY, VISITATION, AND SUPPORT ISSUES

WHEN     JURISDICTION       SHOULD       RESIDE    IN   THE    JUVENILE      COURT     OF

TUSCARAWAS COUNTY, OHIO."

                                            II

      {¶7}   "THE    ISSUANCE       OF   CHILD     SUPPORT      ORDERS       FROM     THE

DOMESTIC RELATIONS TRIAL COURT TO THE TUSCARAWAS COUNTY CSEA

WERE VOIDABLE AND ABUSED THE TRIAL COURT'S DISCRETION SINCE

APPELLANT'S HOME STATE, MINNESOTA, SHOULD BE THE COLLECTING STATE

FOR CHILD SUPPORT."

                                           I, II

      {¶8}   Appellant's assignments of error challenge the trial court's jurisdiction to

issue orders relative to child custody, support, and companionship. Appellant claims

jurisdiction should reside with the Juvenile Division, not the Domestic Relations Division,

and his home state of Minnesota should be the collecting state for child support. We

disagree.
Tuscarawas County, Case No. 2014 AP 02 0007                                                4


       {¶9}     Throughout the case, appellant strenuously contested the trial court's

jurisdiction.   R.C. 3115.06 controls simultaneous proceedings in another state and

provides the following:



                (A) A tribunal of this state may exercise jurisdiction to issue a

       support order if the complaint or comparable pleading is filed in this state

       after a complaint or comparable pleading requesting the issuance of a

       support order is filed in another state only if all of the following apply:

                (1) The complaint or comparable pleading is filed in this state

       before the expiration of the time allowed in the other state for filing a

       responsive pleading challenging the exercise of jurisdiction by the other

       state;

                (2) The contesting party timely challenges the exercise of

       jurisdiction in the other state;

                (3) With respect to actions to issue child support orders, this state is

       the home state of the child.

                (B) A tribunal of this state may not exercise jurisdiction to issue a

       support order if the complaint or comparable pleading is filed in this state

       before a complaint or comparable pleading requesting the issuance of a

       support order is filed in another state if any of the following is the case:

                (1) The complaint or comparable pleading is filed in the other state

       before the expiration of the time allowed in this state for filing a responsive

       pleading challenging the exercise of jurisdiction by this state.
Tuscarawas County, Case No. 2014 AP 02 0007                                                 5


                 (2) The contesting party timely challenges the exercise of

       jurisdiction in this state.

                 (3) With respect to actions to issue child support orders, the other

       state is the home state of the child.



       {¶10} R.C. 3115.07(A) permits continuing, exclusive jurisdiction of Ohio over a

child support order it issues "as long as the obligor, individual obligee, or child subject to

the child support order is a resident of this state, unless all of the parties who are

individuals have filed written consents with the tribunal of this state for a tribunal of

another state to modify the order and assume continuing, exclusive jurisdiction." Both

R.C. 3115.06 and 3115.07 are within the Domestic Relations Chapter of the Ohio

Revised Code.

       {¶11} Both appellant and appellee filed for divorce and custody orders in their

respective states, Minnesota and Ohio. In a decision filed November 13, 2012, adopted

by the trial court via judgment entry filed December 4, 2012, a magistrate recommended

the following:



                 1. The Tuscarawas County Court of Common Pleas should be

       found to not have personal jurisdiction over George Ramirez. However,

       the Court should be found to be the only Court under the UCCJEA, which

       has jurisdiction over the child. Therefore, the Minnesota Court should

       address all issues of Divorce and property of the parties and the
Tuscarawas County, Case No. 2014 AP 02 0007                                           6


       Tuscarawas County Common Pleas Court should address matters

       pertaining to custody, support, and companionship of the minor child.



       {¶12} On May 17, 2013, a final decree dissolving the parties' marriage was filed

in Minnesota, and provided the following:



              2. Custody, Parenting Time, Medical Coverage, Child Support,

       Income Tax Exemptions, and Any Other Issues Pertaining to the

       Parties' Joint Child - The State of Ohio has jurisdiction under the Uniform

       Child Custody Jurisdiction Act to enter an Order regarding the custody,

       care and control of the minor child of the parties. In the event that Ohio

       declines jurisdiction over any issues pertaining to the joint child of the

       parties, this Court shall have jurisdiction to enter an Order regarding such

       issues and will do so at the request of either party.



       {¶13} The final decree found that both parties were represented, and both

"reached an agreement resolving all issues raised by these proceedings." The final

decree specifically found "Minnesota is not the proper jurisdiction within contemplation

of the Uniform Child Custody Jurisdiction Act to enter an Order regarding the custody,

care and control of the minor child of the parties."

       {¶14} The language of the final decree from Minnesota, coupled with the parties'

agreement/consent, vests jurisdiction on the issues of child custody, support, and
Tuscarawas County, Case No. 2014 AP 02 0007                                            7


companionship with the trial court sub judice.     Accordingly, we find the trial court's

jurisdiction has been satisfied under R.C. 3115.06 and 3115.07(A).

      {¶15} Assignments of Error I and II are denied.

      {¶16} The judgment of the Court of Common Pleas of Tuscarawas County,

Ohio, Domestic Relations Division is hereby affirmed.

By Farmer, J.

Wise, J. concur and

Hoffman, P.J., concurs in part and dissents in part.




SGF/sg 728
Tuscarawas County, Case No. 2014 AP 02 0007                                             8

Hoffman, P.J., concurring in part and dissenting in part,

       {¶17} I concur with the majority as to its determination an Ohio court has

jurisdiction, but respectfully dissent as to its finding the Tuscarawas County Domestic

Relations Division appropriately exercised that jurisdiction.    I believe the Tuscarawas

County Juvenile Division has exclusive jurisdiction over issues pertaining to the minor

child. My reason follows.

              R.C. 2151.23 provides, in pertinent part:

              (A) The juvenile court has exclusive original jurisdiction under the

       Revised Code as follows:

              ***

              (11) Subject to divisions (G), (K), and (V) of section 2301.03 of the

       Revised Code, to hear and determine a request for an order for the

       support of any child if the request is not ancillary to an action for divorce,

       dissolution of marriage, annulment, or legal separation, a criminal or civil

       action involving an allegation of domestic violence, or an action for support

       brought under Chapter 3115. of the Revised Code * * *

       {¶18} The Minnesota court determined all issues of divorce and property division

and correctly found Ohio had jurisdiction over the minor child and issues pertaining to

child custody, support, and companionship. Because the divorce and property issues

were settled, the issues pertaining to child custody, support, and companionship were

“not ancillary to an action for divorce, dissolution of marriage, annulment, or legal

separation * * *”. Therefore, pursuant to R.C. 2151.23(A)(11), I find the Tuscarawas
Tuscarawas County, Case No. 2014 AP 02 0007                                      9


County Juvenile Court had exclusive jurisdiction over the matters pertaining to the

parties’ minor child.




                                            ________________________________
                                            HON. WILLIAM B. HOFFMAN